Citation Nr: 1226863	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an increased initial rating for a lumbar spine disability.

3.  Entitlement to an initial compensable rating for a right hand disability.


REPRESENTATION

Appellant represented by:	Ellen M. Donati, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted initial ratings of 0 percent for a right hand disability and 20 percent for a low back disabilities and denied service connection for a left shoulder disability.

In August 2011, the Veteran was afforded a Travel Board hearing before an Acting Veterans Law Judge, who was designated by the Chairman of the Board to conduct the hearing.  38 U.S.C.A. § 7101 (c) (West 2002 & Supp. 2011).  At that hearing, the Veteran submitted new argument and clinical records, accompanied by a waiver of RO review.  Following the hearing, the record was held open for 60 days in order to enable the Veteran to obtain additional evidence in support of his claims.  The Veteran subsequently requested two more 30-day extensions to submit medical opinion evidence and related records.  Both extensions were granted.  As the requested 60-day and 30-day periods for submitting evidence have now expired, appellate review may proceed. 

The Board recognizes that the Veteran did not expressly waive RO consideration of the evidence he submitted during the 30-day extension periods.  However, his newly submitted evidence all concerns his low back and left shoulder claims, which must be remanded.  Therefore, the Veteran will have an additional opportunity for consideration of that evidence by the agency of the original jurisdiction.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (Board is prohibited from considering evidence submitted after a final RO adjudication without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver).  Moreover, the Board emphasizes that, to the extent it has reviewed that newly submitted evidence, it has done so solely for the purpose of remanding the Veteran's claims, an outcome that is fully favorable to him.  

The claims for an initial higher rating for a low back disability and service connection for a left shoulder disability are REMANDED to the RO.  


FINDING OF FACT

Following the August 2011 Travel Board hearing, the Veteran submitted a written request to withdraw his appeal as to the issue of an initial increased rating for a right hand disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of an initial compensable rating for a right hand disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2011).  

The Veteran submitted a September 2009 written statement perfecting his appeal as to the issues of entitlement to service connection for a left shoulder disability and entitlement to increased ratings for right hand and lumbar spine disabilities.  However, immediately following his August 2011 Travel Board hearing, the Veteran submitted a written request to withdraw his appeal as to the issue of entitlement to an initial compensable rating for a right hand disability.  That request was received subsequent to the certification of his appeal to the Board but prior to the issuance of an appellate decision addressing his claims.

The Board finds that the Veteran has withdrawn his appeal with respect to his right hand disability.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Thus, the Board does not have jurisdiction to review that issue and it is dismissed.


ORDER

The appeal on the issue of entitlement to an initial compensable rating for a right hand disability is dismissed.


REMAND

The Veteran testified in support of these claims at an August 2011 Travel Board hearing before an Acting Veterans Law Judge.  However, prior to the appellate adjudication of those claims, the Acting Veterans Law Judge who had conducted that hearing retired from the Board.  

A Veterans Law Judge or Acting Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Accordingly, following the retirement of the Acting Veterans Law Judge who conducted the Veteran's hearing, the Veteran was notified in a June 2012 letter of his right to appear at a hearing before another Veterans Law Judge who would make a decision on his appeal.  He has since confirmed that he desires another Travel Board hearing in connection with his appeal.  Accordingly, the Board finds that the appeal must remanded in order to honor the Veteran's request for a new hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2011). 

Accordingly, this case is REMANDED for the following action:

1.  Readjudicate the claims with consideration of the evidence received since the most recent supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.

2.  Schedule the Veteran for a Travel Board hearing at the RO and provide him with the appropriate scheduling notice.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


